DETAILED ACTION

This communication is in response to applicant’s Amendment which is filed May 16, 2022.
An amendment to amend the claims 1, 3, 5, 8, 9, 12, 20, 23 and 24 has been entered and made of record in the application of Li et al. for a “devices and methods for controlling smart lock” filed November 12, 2021.

 Claims 1-24 are now pending in the application.

Response to Arguments

  In view of applicant’s amendment to amend the claims 9, 12 and 20 to obviate the 35 U.S.C.  §112 second paragraph rejections, therefore, examiner has withdrawn the rejection under 35 U.S.C §112, second paragraph.        

Applicant's arguments with respect to claims 1-24, filed May 16, 2022, have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 13, 18, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US# 9,449,448) in view of Burton et al. (US# 11,197,463).

Referring to claim 1, Andersen discloses a method for controlling a smart lock (106), implemented on a computing device (103) having at least one processor and at least one storage medium (i.e. column 2 lines 59 to column 4 line 3; see Figures 1 to 5), the method comprising: 
obtaining a control request for a smart lock (106), wherein the control request carries ciphertext information, wherein the ciphertext information is obtained by performing at least one of following encryption operations on at least part of the control request: a symmetric encryption algorithm and an asymmetric encryption algorithm (i.e. the access control management system (102) transmits the generated list of electronic keys to the user mobile unit (103). The electronic keys (i.e. ciphertext information) may be communicated to and stored (step S6) by the user mobile unit in encrypted form, e.g. by an encryption key derived from the user name, password, and hardware ID of the mobile unit. If there are no keys for the user mobile unit, the user mobile unit may terminate the software application) (column 16 lines 62 to column 17 line 3; see Figures 1 and 3); 
decrypting the ciphertext information in response to the control request (i.e. in step S10, the lock control unit verifies the received electronic key based on the electronic key verification data stored by the lock control unit. For example, the lock control unit may decrypt the received message using the electronic key verification data, and compare the decrypted message with a verification code included associated with the message) (column 17 lines 49 to 55; see Figure 5); and 
controlling the smart lock (106) to perform a target operation based on a decrypted control request (i.e. the lock control unit (105) may further verify a validity period of the electronic key. To this end, the lock control unit may further receive a time stamp indicative of the current time from the user mobile unit. Alternatively, the lock control unit may comprise a timer or clock allowing the lock control unit to determine the current time.  In step S11 and subject to successful verification, the lock control unit activates the lock mechanism (106) and returns and acknowledgment message to the user mobile unit) (column 17 lines 55 to 63; see Figure 5).
However, Andersen did not explicitly disclose generating target information based on a state of a door body installed with the smart lock, wherein the target information includes locking information when the smart lock performs an automatic locking operation or alarm information when the door body is in an open state.
In the same field of endeavor of an intelligent access control device, Burton et al. teach that generating target information based on a state of a door body installed with the smart lock, wherein the target information includes alarm information when the door body is in an open state (i.e. the device 120 may comprise an alarm module 136 which may be configured to enable the device 120 to detect unauthorized door 121 access such as if the door 121 is forced open. An alarm module 136 may comprise a magnetic sensor that is configured to detect if the door 121 is open, closed, or forced open. In other embodiments, an alarm module 136 may comprise a pressure switch, a read switch, a pressure sensor, a Hall effect sensor, a contact sensor, a button mount, an ambient light sensor, an electrical circuit, or any other method configured to detect if the door 121 is open, closed, or forced open) (page 15 lines 35 to 45; see Figures 1 and 4) in order to provide the user with security information from a remote location.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of using the alarm module to detect if the door is open and to provide the user with security information taught by Burton et al. in the lock control unit of the access control system to control the lock mechanism of Andersen because using the alarm module to detect if the door is open and to provide the user with security information would provide the user with security information from a remote location about the detecting status of the door.

Referring to claim 2, Andersen in view of Burton et al. disclose the method of claim 1, Andersen discloses wherein the decrypting the ciphertext information includes: decrypting the ciphertext information based on a decryption key corresponding to an encryption key of the ciphertext information to obtain the decrypted control request, wherein the smart lock includes an encryption chip (140) for storing the decryption key (i.e. the lock control unit (105) further comprises a processing unit 140 which is adapted to verify received electronic keys. If the received electronic key is valid, the processing unit may send a control signal to the lock mechanism 106 for operating the lock mechanism and thereby granting access to the location) (column 14 lines 22 to 27; column 17 lines 49 to 55; see Figure 1).

Referring to claim 3, Andersen in view of Burton et al. disclose the method of claim 1, Andersen discloses wherein the decrypted control request includes at least a control instruction and a timestamp, wherein the timestamp is configured to indicate a validity time of the control instruction, and the controlling the smart lock to perform the target operation based on the decrypted control request includes: determining a current time, wherein the smart lock includes a clock chip (i.e. a timer or clock of the processing unit), and the determining the current time includes: sending a current time acquisition request to the clock chip; obtaining a time returned by the clock chip as the current time, wherein the time returned by the clock chip is a time corrected by a network time protocol determining whether the current time matches the timestamp; and if the current time matches the timestamp, controlling the smart lock to perform the target operation (i.e. the lock control unit verifies the received electronic key based on the electronic key verification data stored by the lock control unit. For example, the lock control unit may decrypt the received message using the electronic key verification data, and compare the decrypted message with a verification code included associated with the message. The lock control unit may further verify a validity period of the electronic key. To this end, the lock control unit may further receive a time stamp indicative of the current time from the user mobile unit. Alternatively, the lock control unit may comprise a timer or clock allowing the lock control unit to determine the current time) (column 17 lines 49 to 60; see Figures 1 and 3).

Referring to claim 4, Andersen in view of Burton et al. disclose the method of claim 1, Andersen discloses wherein the controlling the smart lock (106) to perform the target operation based on the decrypted control request includes: controlling the smart lock to perform an automatic unlocking operation (i.e. open operation) when the control request is to control the smart lock (106) to unlock (i.e. when data items comprising electronic keys are received by the user mobile unit 103 from the access control management system 102, they may be stored in a memory of the mobile unit or on a memory associated with the mobile unit, e.g. the SIM card. The user mobile unit 103 may be adapted to automatically initiate the transmission of the electronic key via the wireless communications channel to a corresponding communications interface 116 of the lock control unit 105. The wireless communications technology, such as Bluetooth, used for communicating electronic keys between the user mobile unit 103 and the lock control unit 105 may allow for an automatic mechanism for initiating communication and exchanging data when the mobile unit enters a communications range of the lock control unit. This allows for a fast transmission of the electronic key to the lock control unit 105 and, therefore, a short response time from when the mobile unit 103 approaches the lock control unit until an activation of the lock mechanism 106 to grant the user of the user mobile access to the location) (column 13 lines 4 to 24; see Figures 1 and 3).

Referring to claim 5, Andersen in view of Burton et al. disclose the method of claim 1, Andersen discloses wherein the method further comprises: obtaining a state information, wherein the state information reflects a state of the smart lock and/or a door body on which the smart lock is installed before and/or after the target operation (i.e. the lock control unit activates the lock mechanism and returns and acknowledgment message to the user mobile unit. In some embodiments, the lock control unit may include one or more operational parameters in the acknowledgement message or communicate such operational parameters to the user mobile unit in a separate message.  In step S12, the user mobile unit forwards a log message to the access control management system including information about the successful access to the location. The user mobile unit may then return to step S7 to continue scanning for lock control units. It will be appreciated that, in some embodiments, log messages may not be sent individually after each lock activation (i.e. a state information), but collected by the mobile unit and forwarded to the access control management system at a later point in time.  The log message may be stored and/or otherwise processed by the access control management system (step S13). In some embodiments, the user mobile unit forwards one or more operation parameters received from the lock control unit to the access control management system, thus allowing the access control management system to monitor correct operation of the lock control unit. If necessary, the access control management unit may thus initiate maintenance on the lock control unit (column 17 lines 61 to column 18 line 19; see Figure 5).

Referring to claim 13, Andersen in view of Burton et al. disclose the method of claim 1, Andersen discloses wherein before the obtaining the control request for the smart lock includes: receiving a wireless signal of a target terminal device, wherein the wireless signal includes a Bluetooth signal and the target terminal device is a terminal device that establishes a wireless connection with the smart lock; determining whether a preset condition is met based on the wireless signal of the target terminal device; and instructing the target terminal device to send the control request for the smart lock when the preset condition is met (i.e. the user mobile unit 103 may be adapted to automatically initiate the transmission of the electronic key via the wireless communications channel to a corresponding communications interface 116 of the lock control unit 105. The wireless communications technology, such as Bluetooth, used for communicating electronic keys between the user mobile unit 103 and the lock control unit 105 may allow for an automatic mechanism for initiating communication and exchanging data when the mobile unit enters a communications range of the lock control unit. This allows for a fast transmission of the electronic key to the lock control unit 105 and, therefore, a short response time from when the mobile unit 103 approaches the lock control unit until an activation of the lock mechanism 106 to grant the user of the user mobile access to the location. Furthermore, the Bluetooth transmission has the advantage that it does not involve costs for using a communications network) (column 13 lines 4 to 24; column 22 lines 21 to 54; see Figure 3).

Referring to claim 18, Andersen in view of Burton et al. disclose the method of claim 1, Andersen discloses implemented on a terminal device (103) (i.e. a mobile unit), including:
determining whether the terminal device (103) meets a preset wireless signal transmission condition; sending a wireless signal to the smart lock if the preset wireless signal transmission condition is met so that when the smart lock determines that the preset condition is met based on the wireless signal, instructing the terminal device to send the control request for the smart lock; and sending the control request for the smart lock to the smart lock so that the smart lock controls the smart lock to perform a target operation based on the control request for the smart lock (i.e. when the user subsequently approaches a lock control unit, the user mobile unit 103 detects lock control units in its vicinity (step S7). For example, the user mobile unit may operate as a Bluetooth client and scan for other Bluetooth devices in its vicinity. The mobile unit may then determine whether the detected Bluetooth devices are lock control units of the access control system. This determination may e.g. be based on the Bluetooth profile of the lock control unit, or on any suitable hand-shake process. To this end, the lock control unit 105 may act as a Bluetooth server and provide a predetermined profile (step S8). As a part of the determination, the user mobile unit receives a lock control unit ID from the lock control unit. For example, the Bluetooth device address of the lock control unit may serve as a lock control unit ID. The user mobile unit determines whether it has stored an electronic key associated with the lock control unit ID of the detected lock control unit. If this is not the case, the process may continue to scan for lock control units in the vicinity of the user mobile unit. Otherwise the user mobile unit establishes a wireless connection with the lock control unit, e.g. a Bluetooth connection. The wireless connection may be secured to obtain authenticity and privacy using any suitable protection mechanism, e.g. based on private or public keys. For example, when the communication is based on a private key, the lock control unit may be provided with its private key during manufacturing; and the access control management system may receive the private key together with the lock control ID of the lock control unit, e.g. the lock control unit's Bluetooth address. The mobile unit may thus receive the private key as a part of the data package including the electronic keys) (column 17 lines 4 to 34; see Figures 1 and 3).

Referring to claim 21, Andersen in view of Burton et al. disclose the method of claim 18, Andersen discloses wherein the sending the wireless signal to the smart lock (105) includes sending a Bluetooth signal to the smart lock (column 12 lines 20 to 26; column 17 lines 4 to 34; see Figures 1 and 3).

Referring to claim 24, Andersen in view of Burton et al. disclose a non-transitory computer-readable storage medium, comprising instructions that, when executed by at least one processor, direct the at least processor to perform a method for controlling a smart lock, although different in scope from the claim 1, the claim 24 contains similar limitations in that the claim 1 already addressed above therefore claim 24 is also rejected for the same reasons given with respect to claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US# 9,449,448) in view of Burton et al. (US# 11,197,463) as applied to claim 5 and further in view of Applicant Xu Chuanping. (CN 105370106A) (hereinafter Xu).

Referring to claim 6, Andersen in view of Burton et al. disclose the method of claim 5, however, Andersen in view of Burton et al. did not explicitly disclose wherein the smart lock includes: 
a first sensor configured to detect angle information of a square shaft of a smart lock body, and the obtaining the state information of the smart lock includes: obtaining first collected data of the first sensor; and determining the state information of the smart lock based on the first collected data;
a second sensor configured to detect a dynamic/static state of the square shaft of the smart lock body, and the obtaining the state information of the smart lock further includes: obtaining a second collected data of the second sensor; determining the dynamic/static state of the square shaft of the smart lock body based on the second collected data; and waking up the first sensor when the dynamic/static state of the smart lock body indicates that the square shaft changes from a static state to a rotating state.
In the same field of endeavor of an intelligent lock control device, Xu teaches that wherein the smart lock includes: 
a first sensor (5) (i.e. a Hall detector) configured to detect angle information of a square shaft of a smart lock body, and the obtaining the state information of the smart lock includes: obtaining first collected data of the first sensor; and determining the state information of the smart lock based on the first collected data (i.e. intelligent lock core disclosed by the invention also comprises the hall detector 5 for detecting the mechanical lock 1 rotating shaft angles of rotation, described main control single chip 37 is also provided with Hall and detects input interface; Described hall detector 5 and described Hall detect input interface and are connected Hall detector 5 is for detecting the angle of rotation of mechanical lock 1 rotating shaft, and this angle information is passed to described main control single chip 31 by Hall detection input interface, main control single chip 31 according to this angle information FEEDBACK CONTROL micro machine 23 forward/reverse, thus realizes controlling the locking bolt angles of rotation on mechanical lock 1)(page 5 lines 12 to 29; see Figures 1 to 6);
a second sensor (3) configured to detect a dynamic/static state of the square shaft of the smart lock body, and the obtaining the state information of the smart lock further includes: obtaining a second collected data of the second sensor; determining the dynamic/static state of the square shaft of the smart lock body based on the second collected data; and waking up the first sensor when the dynamic/static state of the smart lock body indicates that the square shaft changes from a static state to a rotating state (i.e.  (page 5 lines 31 to 29; column 7 lines 11 to 21; see Figures 1 to 6) in order to control the opening or closing of the door using the remote control device.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of using the Hall detector to detects the angle of rotation of the mechanical lock rotating shaft to controlling the locking bolt angle of rotation on the mechanical lock taught by Xu in the lock control unit of the access control system to control the lock mechanism of Andersen in view of Burton et al. because using the Hall detector to detects the angle of rotation of the mechanical lock rotating shaft to controlling the locking bolt angle of rotation on the mechanical lock would provide an alternative way to control the opening or closing of the mechanical lock.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US# 9,449,448) in view of Burton et al. (US# 11,197,463) as applied to claim 5 and further in view of Kang et al. (US# 10,528,087).

Referring to claim 8, Andersen in view of Burton et al. disclose the method of claim 5, however, Andersen in view of Burton et al. did not explicitly disclose wherein the door body includes a fourth sensor, the fourth sensor is configured to detect a position information of the door body, wherein the fourth sensor includes a geomagnetic sensor or a gyro sensor, and obtaining a state of the door body includes: obtaining a fourth collected data of the fourth sensor; and determining the state of the door body based on the fourth collected data.
In the same field of endeavor of an intelligent door, Kang teaches wherein the door body (200) includes a fourth sensor (240), the fourth sensor is configured to detect a position information of the door body, wherein the fourth sensor includes a geomagnetic sensor or a gyro sensor (column 9 lines 1 to 3; column 9 lines 55 to 60; see Figures 2 and 5-6), and 
obtaining a state of the door body includes: obtaining a fourth collected data of the fourth sensor; and determining the state of the door body based on the fourth collected data (i.e. the gyro sensor may detect 3-axis angular speed (i.e., the number of rotations per unit time) of the rotating door (i.e. collected data), and may output a signal corresponding to the detected 3-axis angular speed.  When the door starts moving from the stop state, the gyro sensor may output a signal corresponding to angular speed for each direction moving on the basis of the stop position. In the stop state, the gyro sensor may output a reference value of each axis as the angular speed of each axis (column 10 lines 13 to 21; column 12 lines 28 to 58; see Figures 7-11B) in order to determine a movement state of the door based on the control signal.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of using the gyro sensor or a geomagnetic sensor to detect movement of the door and output the signal corresponding to the door movement taught by Kang et al. in the lock control unit of the access control system to control the lock mechanism of Andersen in view of Burton et al. because using the gyro sensor or a geomagnetic sensor to detect movement of the door and output the signal corresponding to the door movement would provide an indication about the state of the mechanical lock to the user.

Referring to claim 9, Andersen in view of Burton et al and Kang et al. discloses the method of claim 8, Kang et al. disclose wherein the determining the state of the door body based on the fourth collected data includes: determining that the door body is in a closed state when the fourth collected data matches a first threshold or the door body is in an open state when the fourth collected data matches a second threshold; or determining that the door body is in the closed state when the value of the fourth collected data is within a preset interval or the door body is in the open state (i.e. when the door is opened by a predetermined distance d, it may be determined whether the door is continuously opened or closed on the basis of the signals detected by the detector 240.  That is, the drive module 250 may recognize the change of the door's position, and may determine the movement direction according to two positions (i.e., the current position and the previous position of the door) (column 12 lines 25 to 35; column 15 lines 43 to column 17 line 62; see Figures 7, 11A and 11B).
 
Referring to claim 10, Andersen in view of Burton et al and Kang et al. discloses the method of claim 8, Kang et al. disclose wherein the door body further includes an acceleration sensor (240), and the determining the state of the door body further includes: determining an acceleration of the door body based on a collected data of the acceleration sensor, and obtaining the fourth collected data of the fourth sensor when the acceleration is greater than a preset acceleration threshold; obtaining and recording the fourth collected data of the fourth sensor at the same time when the acceleration is greater than the preset acceleration threshold; and controlling the fourth sensor to be in a sleep state when a recording time exceeds a preset time; or controlling the fourth sensor to be in the sleep state when the acceleration is less than the preset acceleration threshold within the preset time (column 12 line 36 to column 15 line 42; see Figures 8 to 10C).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US# 9,449,448) in view of Burton et al. (US# 11,197,463) as applied to claim 5 and further in view of Yu (CN 103383214A).

Referring to claim 11, Andersen in view of Burton et al. disclose the method of claim 5, however, Andersen in view of Burton et al. did not explicitly disclose wherein the method further includes: determining whether the state information satisfies the control instruction in the control request; generating a linkage instruction of an associated device when the control instruction is not satisfied, wherein the linkage instruction of the associated device is configured to control an imaging device associated with the smart lock to turn on; and sending the linkage instruction of the associated device to the imaging device.
In the same field of endeavor of a monitoring intelligent door system, Yu teaches wherein the method further includes: determining whether the state information satisfies the control instruction in the control request; generating a linkage instruction of an associated device when the control instruction is not satisfied, wherein the linkage instruction of the associated device is configured to control an imaging device (27) associated with the smart lock to turn on; and sending the linkage instruction of the associated device to the imaging device (27) (i.e. the main camera 27 is used for monitoring and shooting with video-corder opening cabinet access bullet process behind the door.  The main camera 27 is arranged on described cabinet door medial surface away from the position, upper angle of rotating shaft, and when described cabinet door 2 was closed, described main camera 27 is in the hemispherical camera.  In order to know people's face information of monitoring operating personnel, to get the bullet process and make monitor data take leas memory space, described cabinet door lock control module 54 passes to described supervision module 57 and then control described main camera 27 and open shooting by described central processing module 50 after described cabinet door lock 28 opening information being detected, when the cabinet door is closed, main camera is in holding state, stops shooting) (page 7 lines 1 to 8; page 16 lines 39 to 48; see Figure 1) in order to monitoring the operating personnel for security reason.  
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of having the supervision module controls the main camera and open shooting after the cabinet door lock opening information is being detected taught by Yu in the lock control unit of the access control system to control the lock mechanism of Andersen in view of Burton et al. because having the supervision module controls the main camera and open shooting after the cabinet door lock opening information is being detected would increase security of operating the mechanical lock from a remote location.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US# 9,449,448) in view of Burton et al. (US# 11,197,463) as applied to claim 13 and in view of Hu et al. (CN 109816832A).

Referring to claim 14, Andersen in view of Burton et al. disclose the method of claim 13, however, Andersen in view of Burton et al. did not explicitly disclose wherein the determining whether a preset condition is met based on the wireless signal of the target terminal device includes: determining whether a motion state of the target terminal device is a first motion state based on the wireless signal of the target terminal device, wherein the first motion state is close to the smart lock; determining whether the target terminal device is within a preset range based on the wireless signal of the target terminal device when the motion state is the first motion state; and determining the preset condition is met when the target terminal device is within the preset range.
In the same field of endeavor of a monitoring intelligent door system, Hu et al. teach wherein the determining whether a preset condition is met based on the wireless signal of the target terminal device includes: determining whether a motion state of the target terminal device is a first motion state based on the wireless signal of the target terminal device, wherein the first motion state is close to the smart lock; determining whether the target terminal device is within a preset range based on the wireless signal of the target terminal device when the motion state is the first motion state; and determining the preset condition is met when the target terminal device is within the preset range (i.e. Specifically, being built-in with Bluetooth module in door look by taking Bluetooth wireless connection as an example, RSSI (Received Signal Strength indication) skill is can be used in Bluetooth module Art measures the Bluetooth signal intensity between door lock and target electronic device.  Wherein, RSSI refers to that received signal intensity indicates, signaling point is measured ai a distance from receiving point by the signal strength or weakness received, and then carries out the one of location Calculation according to corresponding data Kind location technology.  For example, when user holds mobile phone (Bluetooth unlatching) close to intelligent door lock, the Bluetooth in intelligent door lock is low at this time Energy consumption BLE Bluetooth module is constantly in broadcast state, close with smart phone, the indigo plant between mobile phone and BLE Bluetooth module, the Bluetooth signal strength constantly changes, and BLE Bluetooth module gets continually changing Bluetooth signal intensity) (page 10 lines 21 to 48; see Figure 1) in order to constantly monitoring the distance between the target electronic device and the door lock.  
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of having a built-in with Bluetooth module in the door lock to measure the Bluetooth signal intensity between the door lock and the target electronic device taught by Hu et al. in the lock control unit of the access control system to control the lock mechanism of Andersen in view of Burton et al. because having the built-in with Bluetooth module in the door lock to measure the Bluetooth signal intensity between the door lock and the target electronic device would provide accurate measurement distance between the target electronic device and the door lock for monitoring in the intelligent door system.

Referring to claim 15, Andersen in view of Burton et al. and Hu et al. discloses the method of claim 14, Hu et al. disclose wherein the determining whether the motion state of the target terminal device is the first motion state based on the wireless signal of the target terminal device includes: determining a first distance between the target terminal device and the smart lock based on a first wireless signal of the target terminal device; determining a second distance between the target terminal device and the smart lock based on a second wireless signal of the target terminal device, wherein a reception time of the second wireless signal is later than the reception time of the first wireless signal; determining the motion state of the target terminal device is the first motion state when the first distance is less than the second distance; and determining the motion state of the target terminal device is the second motion state when the first distance is larger than the second distance, wherein the second motion state is away from the smart lock (page 11 lines 8 to line 35; see Figure 1).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US# 9,449,448) in view of Burton et al. (US# 11,197,463) and in view of Hu et al. (CN 109816832A) as applied to claim 14 and further in view of Luo (CN 105931330A).

Referring to claim 16, Andersen in view of Burton et al. and Hu et al. discloses the method of claim 14, however, Andersen in view of Burton et al. and Hu et al. did not explicitly disclose wherein the determining whether the target terminal device is within the preset range based on the wireless signal of the target terminal device includes: obtaining a third wireless signal of the target terminal device; determining a third distance between the target terminal device and the smart lock based on the third wireless signal of the target terminal device; determining whether the third distance is less than or equal to a preset distance; and determining the target terminal device is within the preset range when the third distance is less than or equal to a preset distance.
In the same field of endeavor of a monitoring intelligent door system, Luo teaches wherein the determining whether the target terminal device is within the preset range based on the wireless signal of the target terminal device includes: obtaining a third wireless signal of the target terminal device; determining a third distance between the target terminal device and the smart lock based on the third wireless signal of the target terminal device; determining whether the third distance is less than or equal to a preset distance; and determining the target terminal device is within the preset range when the third distance is less than or equal to a preset distance (i.e. obtain Bluetooth signal intensity, and it is default to Judge whether Bluetooth signal intensity meets.  Condition Bluetooth signal intensity can represent by RSSI value, lock end get first unblank instruction after, Bluetooth signal Intensity level can be obtained, and it is pre-conditioned to judge whether Bluetooth signal intensity meets.   Obtain The technology of Bluetooth signal intensity belongs to common technology, does not repeats them here, the size of Bluetooth signal intensity There are close ties with standoff distance, may determine that mobile terminal by the size judging Bluetooth signal intensity and the distance between lock end; If the distance between mobile terminal and lock end is less (i.e. less than 10 cm, show that mobile terminal is intended to unblank by user near lock end. When mobile terminal and lock end Between distance less time just think that user intends to unblank, the phenomenon opening by mistake lock can be prevented effectively from, finish Unexpectedly the coverage of Bluetooth signal is bigger (tens meters even tens meters.  When Bluetooth signal intensity meets pre-conditioned, show that mobile terminal is the least with the distance of lock end in predeterminable range (such as 10 cm), show that mobile terminal is intended to unblank by user near lock end, Now can perform step S130) (page 13 line 29 to line 53; see Figure 1) in order to constantly monitoring the distance between the target electronic device and the door lock.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of obtaining the Bluetooth signal strength and determining whether the Bluetooth signal strength satisfies the preset condition that related to the distance between the mobile terminal and the lock terminal taught by Luo in the lock control unit of the access control system to control the lock mechanism of Andersen in view of Burton et al. and Hu et al. because obtaining the Bluetooth signal strength and determining whether the Bluetooth signal strength satisfies the preset condition that related to the distance between the mobile terminal and the lock terminal would provide accurate measurement distance between the target electronic device and the door lock for monitoring in the intelligent door system.
 
Claims 17, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US# 9,449,448) in view of Burton et al. (US# 11,197,463) as applied to claim 1 and further in view of Hu Hao et al. (CN 104680630A).

Referring to claim 17, Andersen in view of Burton et al. discloses the method of claim 1, however, Andersen in view of Burton et al. did not explicitly disclose implemented on a server, including: obtaining a remote control instruction, wherein the remote control instruction is generated by a terminal device in response to a remote target operation input by a user; obtaining a smart lock identifier corresponding to the remote control instruction; generating a control request for a smart lock carrying ciphertext information; and sending the control request to the smart lock corresponding to the smart lock identifier.
In the same field of endeavor of an intelligent lock control system, Hu Hao et al. teach that implemented on a server, including: obtaining a remote control instruction, wherein the remote control instruction is generated by a terminal device in response to a remote target operation input by a user; obtaining a smart lock identifier corresponding to the remote control instruction; generating a control request for a smart lock carrying ciphertext information; and sending the control request to the smart lock corresponding to the smart lock identifier (i.e. upon receipt by the gateway of an unlock command sent by the client via the remote server and an identification of the door lock controller, a number of security determinations are made to determine whether the unlock command can be decrypted based on a key pre-agreed with the handset; if it cannot be decrypted, indicating that the command sent is illegal and rejecting the operation, if decryptable, based on a key preset by the door lock controller corresponding to the door lock controller identification (equivalent to acquiring an encryption key corresponding to the smart door lock identification), encrypting the decrypted command (the decrypted command is plaintext authentication information, which corresponds to acquiring plaintext authentication information corresponding to the smart door lock identification, encrypting the plaintext authentication information according to the encryption key to obtain ciphertext authentication information), a new encrypted unlock command (equivalent to generating a remote control request carrying the ciphertext verification information) is obtained, and based on the door lock controller identification sent by the remote server, the list is looked up for the presence or absence of the door lock controller, and if so, the unlock command is sent to the door lock controller identifying the corresponding door lock controller) (page 8 line 33 to page 9 line 10; page 22 line 34 to page 23 line 9; see Figure 8) in order to control the opening or closing of the door using the server.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of having the remote server transmit the door lock controller identification for the unlock command by the door lock controller taught by Hu Hao et al. in the lock control unit of the access control system to control the lock mechanism of Andersen in view of Burton et al. because having the remote server transmit the door lock controller identification for the unlock command by the door lock controller would provide an alternative way transmit command signal to control the opening or closing of the mechanical lock.

Referring to claim 20, Andersen in view of Burton et al. disclose the method of claim 18, and Hu Hao et al. disclose wherein the method further includes: sending the remote control instruction to the server when the terminal device meets the preset wireless signal transmission condition and fails to successfully establish a wireless communication connection with the smart lock within a preset time range (i.e. upon receipt by the gateway of an unlock command sent by the client via the remote server and an identification of the door lock controller, a number of security determinations are made to determine whether the unlock command can be decrypted based on a key pre-agreed with the handset; if it cannot be decrypted, indicating that the command sent is illegal and rejecting the operation, if decryptable, based on a key preset by the door lock controller corresponding to the door lock controller identification (equivalent to acquiring an encryption key corresponding to the smart door lock identification), encrypting the decrypted command (the decrypted command is plaintext authentication information, which corresponds to acquiring plaintext authentication information corresponding to the smart door lock identification, encrypting the plaintext authentication information according to the encryption key to obtain ciphertext authentication information), a new encrypted unlock command (equivalent to generating a remote control request carrying the ciphertext verification information) is obtained, and based on the door lock controller identification sent by the remote server, the list is looked up for the presence or absence of the door lock controller, and if so, the unlock command is sent to the door lock controller identifying the corresponding door lock controller) (page 8 line 33 to page 9 line 10; page 22 line 34 to page 23 line 9; see Figure 8).

Referring to claim 23, Andersen in view of Burton et al. disclose a device for controlling a smart lock, the claim 23 differ from claim 18 is that the claims require the limitations of claim 17 already addressed above and Hu Hao et al. disclose all limitations to the extent as claimed with respect to claim 17 above and therefore claim 23 is also rejected as being obvious for the same reasons given with respect to claims 17 and 18.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US# 9,449,448) in view of Burton et al. (US# 11,197,463) as applied to claim 18 and in view of Dumas et al. (US# 9,613,478).

Referring to claim 19, Andersen in view of Burton et al. disclose the method of claim 18, however, Andersen in view of Burton et al. did not explicitly disclose wherein the determining whether the terminal device meets the preset wireless signal transmission condition includes:
obtaining a current geographical location of the terminal device, determining whether the current geographic location is within a preset geographic location area, and determining the terminal device meets the preset wireless signal transmission condition if the current geographic location is within the preset geographic location area; or
obtaining an identification of a Wi-Fi signal detected by the terminal device, determining whether the identification includes the identification of a target Wi-Fi signal and determining the terminal device meets the preset wireless signal transmission condition if the identification includes the identification of the target Wi-Fi signal.
In the same field of endeavor of an intelligent lock control system, Dumas et al. teach that obtaining a current geographical location of the terminal device (150), determining whether the current geographic location is within a preset geographic location area (157) (i.e. threshold distance), and determining the terminal device (150) meets the preset wireless signal transmission condition if the current geographic location is within the preset geographic location area (i.e. the remote access controller 151 cooperates with the geographic position determining device 155 to determine a geographic position of the remote access device (Block 164). The remote access controller 151 determines when the remote access device is within a threshold distance 157 or geo-fence from the lock assembly (FIG. 10) (Block 166). For example, the remote access device 150 may compare its current geographical location with the geographical location of the lock assembly stored in the memory 156. The threshold distance 157 may be defined by a circular area with a constant predefined radius with the center of the circle being the GPS coordinates of the lock assembly 130. Of course, the shape of the threshold area or geo-fence may not constant or uniform. For example, the boundaries of a user's property may be determined by satellite or retrieved from a database, and the wireless access control system 120 may use the property's boundaries when establishing the threshold distance or geo-fence) (Column 9 lines 64 to column 10 line 16; see Figures 9 to 12) in order to control the opening or closing of the door more secure.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of having the remote access controller cooperated with the geographic position determining device to determine the geographic position of the remote access device within a threshold distance from the lock assembly taught by Dumas et al. in the lock control unit of the access control system to control the lock mechanism of Andersen in view of Burton et al. because having the remote access controller cooperated with the geographic position determining device to determine the geographic position of the remote access device within a threshold distance from the lock assembly would increase security to control the opening or closing of the mechanical lock.

Allowable Subject Matter
  
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to claim 7, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein the smart lock includes a third sensor, the third sensor is configured to detect a retraction angle of a driving part of the smart lock, wherein the driving part is configured to drive a movement of the square shaft of the smart lock body, and the obtaining the state information of the smart lock further includes: 
obtaining third collected data of the third sensor;
determining the retraction angle of the driving part based on the third collected data;
controlling the driving part to stop rotating when the retraction angle of the driving part meets a preset angle threshold; and
controlling the driving part to keep retracting to reach the preset angle threshold when the retraction angle of the driving part does not meet the preset angle threshold.

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Referring to claim 12, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein the controlling the smart lock to perform the target operation based on the decrypted control request when the control request is to control the smart lock to lock includes: 
detecting whether the door body installed with the smart lock is in the closed state; and 
controlling the smart lock to perform the automatic locking operation when the door body is detected in the closed state; 
generating alarm information when the door body is detected in the open state, and sending the alarm information to a terminal device to remind a user that the door body is in the open state;
generating the linkage instruction of the associated device when the door body is detected in the open state, wherein the linkage instruction of the associated device is configured to control the imaging device associated with the smart lock to turn on, and sending the linkage instruction of the associated device to the imaging device; or
generating locking information, and sending the locking information to the
terminal device to remind a user that the door body is in the closed state.

Claim 22 is allowed.

Independent claim 22 recites a device for controlling a smart lock and also includes similar features to those of recited within dependent claim 7 above, although different in scope from claim 7.  Therefore, independent claim 12 is also allowed at least for the same reasons discussed claim 7 above.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/NAM V NGUYEN/
Primary Examiner, Art Unit 2684